[CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT] 

 
Exhibit 10.1
 
 
 

 

 
 


(1)
DERMAL DIAGNOSTICS LIMITED
(2)
DALLAS BURSTON PHARMA (JERSEY) LIMITED
                               
 
LICENCE, SUPPLY AND DISTRIBUTION AGREEMENT
FINAL
 



 
 
 
 
 
LONDON u MILTON KEYNES


[image0.jpg]



 



--------------------------------------------------------------------------------

CONTENTS


1
DEFINITIONS
1
2
INTERPRETATION
3
3
APPOINTMENT
3
4
SUPPLY OF PRODUCTS, FORECASTING & ORDERS
5
5
DBJ'S UNDERTAKINGS
6
6
SPECIFICATIONS AND REGULATORY MATTERS
7
7
TITLE, RISK, SHIPMENT, DELIVERY AND ACCEPTANCE
8
8
PRICES & PAYMENT
10
9
LIMITATION OF LIABILITY
11
10
FREEDOM TO CONTRACT
12
11
PRODUCT LIABILITY AND INSURANCE
12
12
CONFIDENTIALITY
13
13
FORCE MAJEURE
13
14
DURATION
14
15
TERMINATION AND RIGHTS UPON TERMINATION
15
16
NOTICES
16
17
ASSIGNMENT AND OTHER DEALINGS
16
18
MODIFICATION AND WAIVER
16
19
SEVERABILITY
17
20
ENTIRE AGREEMENT
17
21
APPLICABLE LAW & VENUE
17
22
ANTI-BRIBERY COMPLIANCE
18
23
ADDITIONAL GENERAL TERMS
18
24
EXPERT
18
 
SCHEDULE 1 THE PRODUCTS
20
 
SCHEDULE 2 TERRITORY
21
 
SCHEDULE 3 THE PATENTS
22
 
SCHEDULE 4 PRICES
23

 
 
 



--------------------------------------------------------------------------------

THIS AGREEMENT IS MADE THE        26th              DAY OF     NOVEMBER   , 
2015
THE PARTIES

(1) DERMAL DIAGNOSTICS LIMITED incorporated and registered in England and Wales
with company number 06795555 whose registered office is at ATIC Building,
Holywell Park, Ashby Road, Loughborough, Leicestershire, LE11 3QF, England
("Dermal"); and

(2) DALLAS BURSTON PHARMA (JERSEY) LIMITED incorporated and registered in Jersey
with company number 115335 whose registered office is at Lande a Geon, Le Vieux
Beaumont, St Peter, Jersey JE3 7EA ("DBJ").

PURPOSE

(A) Dermal is engaged in the development, production and licensing of
intellectual property rights regarding pharmaceutical products and medical
devices, in particular the Products (as defined below). Dermal is also engaged
in the manufacture of the Products.

(B) Pursuant to the original agreement between Dermal and DBJ, for the Exclusive
Right to Market and Promote the Product, agreement dated 31st March 2014, but
not in any way connected to or capable of impacting upon any sum(s) paid by DBJ
to Dermal pursuant to such agreement (such sum(s) being non-refundable), Dermal
wishes to appoint DBJ as its exclusive licensee for the marketing, promotion and
sale of the Products within the Territory (as defined below) and DBJ wishes to
promote and sell the Products on the terms of this Agreement.

1 DEFINITIONS

1.1 The definitions and rules of interpretation in this clause 1 apply in this
Agreement:

"Agreed Quality" shall have the meaning as defined in clause 7.10.
"Approved Facility" means the facility of Dermal at which Dermal manufactures
the Products as at the Commencement Date and/or such other manufacturing
facility of Dermal and/or of any of its subcontractors that is approved by the
parties for the manufacture of the Products from time to time.
"Business Day" means a day (other than a Saturday, Sunday or public holiday in
England) when banks in London are open for business.
"Commencement Date" means 26th November, 2015.
"Components of the Device" means the electronic components described in greater
detail in Schedule 1 which have been developed and manufactured by Dermal under
and in accordance with the Patents.
"Defect" or "Defective" shall mean the failure of any Product to conform to the
Agreed Quality.
"Defective Claim" shall have the meaning as defined in clause 7.4.
"Exit Payment" means:
 
1

--------------------------------------------------------------------------------

(a) a sum equal to [xxxxx] the EBIT valuation of DBJ where the EBIT valuation is
determined using the latest approved set of audited accounts of  DBJ prior to
the date of the notice of termination; or if lower
(b) such amount as the parties agree upon or as may be determined by the Expert
following referral in accordance with clause 24.
"Expert" has the meaning given in clause 24.1.
"Full Launch Date" means the date within 3 months after the HPELD.
"Good Manufacturing Practice" means that degree of skill, care, diligence,
prudence and foresight which would reasonably and ordinarily be expected from a
skilled, experienced and reputable manufacturer of consumer products engaged in
the same type of undertaking as Dermal.
"Group" means in relation to a company, that company, any subsidiary or holding
company from time to time of that company, and any subsidiary from time to time
of a holding company of that company.
"HPELD" means the healthcare professional educational launch date being the
beginning of the educational process area meetings which shall commence within 6
months of the grant of CE Mark and BSI Kite Mark (other such other date as the
parties may agree in writing).
"Independent Adviser" shall have the meaning as defined in clause 7.7.
"Intellectual Property Rights" means all patents, rights to inventions,
copyright and related rights, trade marks and services marks, trade names and
domain names, rights in get-up, goodwill and the right to sue for passing off
and unfair competition, rights in designs, rights in computer software, database
rights, rights to preserve the confidentiality of information (including
know-how and trade secrets) and any other intellectual property rights,
including all applications for (and rights to apply for and be granted),
renewals or extensions of, and rights to claim priority from, such rights and
all similar or equivalent rights or forms of protection which subsist or will
subsist, now or in the future, in any part of the world.
"Minimum Quantity" means [xxxx] Components of the Device and [xxxxxx] Patches.
"Patches" means the reverse iontophoresis transdermal sensor pads described in
greater detail in Schedule 1 which have been developed and manufactured by
Dermal under and in accordance with the Patents.
"Patents" means those patents which are listed in Schedule 3, and any future
patents filed to support the reverse Iontophoretic continuous glucose
measurement device described herein. .
"Products" means jointly and severally the Components of the Device and the
Patches.
"Replacement Shipment" shall have the meaning as defined in clause 7.5.
"Term" means the term of this Agreement, as determined in accordance with clause
14.
"Territory" means those territories set out in Schedule 2.
 
[xxxx] Confidential information has been omitted and filed confidentially with
the Securities and Exchange Commission.
 
2

--------------------------------------------------------------------------------

 
 "VAT" means value added tax chargeable under the Value Added Tax Act 1994 and
any similar replacement or additional tax.

2 INTERPRETATION

2.1 Clause, schedule and paragraph headings shall not affect the interpretation
of this Agreement.

2.2 A "person" includes a natural person, corporate or unincorporated body
(whether or not having separate legal personality) and that person's personal
representatives, successors or permitted assigns.

2.3 The Schedules form part of this Agreement and shall have effect as if set
out in full in the body of this Agreement. Any reference to this Agreement
includes the Schedules.

2.4 A reference to a "company" shall include any company, corporation or other
body corporate, wherever and however incorporated or established.

2.5 Words in the singular shall include the plural and vice versa.

2.6 Unless the context otherwise requires, a reference to one gender shall
include a reference to the other genders.

2.7 A reference to a statute or statutory provision is a reference to it as
amended, extended or re-enacted from time to time.

2.8 A reference to "writing" or "written" does not include email.

2.9 Any words following the terms "including", "include", "in particular", "for
example" or any similar expression shall be construed as illustrative and shall
not limit the sense of the words, description, definition, phrase or term
preceding those terms.




3 APPOINTMENT

3.1 With effect from the Commencement Date and throughout the Term, Dermal
appoints DBJ and grants DBJ the right to act as its exclusive licensee and
distributor to import (as necessary), market, promote and distribute Products
which have been manufactured by Dermal under and in accordance with the Patents
in the Territory on and subject to the terms of this Agreement.  For the
avoidance of doubt:  (i) nothing in this Agreement provides either party with
any right, title or interest in respect of the other party's Intellectual
Property Rights (whether in or relating to the Products or otherwise) other than
the right granted to DBJ under this clause 3.1; (ii) so far as Dermal is aware,
the Patents and all other Intellectual Property Rights of Dermal in or relating
to the Products are valid and the exercise by DBJ of the right granted under
this clause 3.1 will not infringe the rights of any person; and (iii) so far as
DBJ is aware, all Intellectual Property Rights of DBJ that it will use in
relation to the Products will be valid and the use by DBJ of any of its
Intellectual Property Rights in relation to the Products will not infringe the
rights of any person.

3.2 The parties acknowledge and agree that the clinical trials for the Products
in the Territory are still in progress and the applications for the CE Mark and
BSI Kite Mark in respect of the Products have yet to be submitted by Dermal. 
Nothing in this Agreement shall constitute any representation or warranty that
any such trial shall be successfully completed and/or that any such applications
shall be successful.  In the event that:

 
 
3

--------------------------------------------------------------------------------

3.2.1 such clinical trials are not successfully completed and/or any such
application is not successful, then:  (i) Dermal shall, if reasonably possible,
use its reasonable endeavours to make such changes to the Products as are
required for successful completion of the clinical trials and successful
application for the CE Mark in respect of the Products and shall resubmit the
resulting changed Products for clinical trials and re-apply for the CE Mark as
soon as reasonably practicable thereafter; or (ii) if such changes are not
reasonably possible or prove not to be reasonably possible despite the use of
such reasonable endeavours for five years following the signing of this
Agreement, this Agreement shall automatically terminate at the point in time
that Dermal provides DBJ in writing with objective evidence reasonably
substantiating that position; or

3.2.2 such clinical trials are completed and all such applications are
successful, then Dermal shall ensure that:  (i) DBJ is promptly provided with a
copy of each UK and EU approval for the marketing of medical devices in
accordance with the CE Mark and BSI Kite Mark (where appropriate) granted
pursuant to such successful applications for type 1 and type 2 diabetes and
blood sugar monitoring as approved by final Product claims; (ii) the Products
have and shall continue throughout the Term to have the benefit of the UK and EU
approvals for the marketing of medical devices in accordance with the CE Mark
granted pursuant to such successful applications for type 1 and type 2 diabetes
and blood sugar monitoring as approved by final Product claims; and (iii) DBJ is
entitled and remains entitled throughout the Term to exclusively use the CE Mark
and BSI Kite Mark (in the Territory) as required in the course of exercising the
right granted to DBJ under clause 3.1, provided that in the event of any
regulatory change occurring that necessitates any change being made to the
Products which results in the need to resubmit the resulting changed Products
for clinical trials and to re-apply for the CE Mark and BSI Kite Mark in respect
of the resulting changed Products:

3.2.2.1 Dermal shall, if reasonably possible, use its reasonable endeavours to
make such changes to the Products as are required for successful completion of
the clinical trials and successful application for the CE Mark and BSI Kite Mark
in respect of the resulting Products and shall resubmit the resulting changed
Products for clinical trials and re-apply for the CE Mark and the BSI Kite Mark
as soon as reasonably practicable thereafter; or

3.2.2.2 if such changes are not reasonably possible or prove not to be
reasonably possible despite the use of such reasonable endeavours for five years
following the signing of this Agreement, this Agreement shall automatically
terminate at the point in time that Dermal provides DBJ in writing with
objective evidence reasonably substantiating that position.

3.3 DBJ shall throughout the Term purchase the Products only from Dermal, and
shall not throughout the Term distribute, promote or manufacture any goods
(other than the Products) which provide for the transdermal monitoring of blood
glucose levels using reverse iontophoresis technology.

3.4 DBJ shall throughout the Term refrain from making active sales of the
Products to:  (i) customers or end users outside the Territory; and/or (ii) to
any other persons outside the Territory for onward sale to customers, end users
or any other persons outside the Territory.  For these purposes, active sales
shall be understood to mean actively approaching or soliciting custom, including
the following actions:  (i) visits; (ii) direct mail; (iii) advertising in
media, on the internet or other promotions, where such advertising or promotion
is specifically targeted at customers, end users or any other persons outside
the Territory; (iv) online advertisements and other such efforts addressed to or
to be found specifically by customers, end users or any other persons outside
the Territory; and (v) advertising or promotion in any form, or translation of
DBJ's website into a language other than an official language of any territory
forming part of the Territory, that DBJ would not reasonably carry out but for
the likelihood that it will reach customers, end users or any other persons
outside the Territory.

 
4

--------------------------------------------------------------------------------

 

3.5 Dermal shall use its reasonable endeavours throughout the Term to monitor
and prevent other distributors of the Products outside of the Territory from
making direct sales of the Products into the Territory themselves or through
third parties (in particular pharmaceutical and medical device wholesalers and
pharmacy retail owners), including person to person and online sales of the
Products in the Territory, and where Dermal becomes aware of any such activity
it shall use its reasonable endeavours to ensure that such activity is promptly
ceased.

3.6 Subject to clause 3.4, DBJ shall throughout the Term promote, sell and
supply the Products directly to hospitals, doctors and other healthcare
professionals, to wholesale pharmaceutical distributors, to healthcare providers
(whether private or Government sponsored) and to patients and potential patients
(or those connected to patients or potential patients) in the Territory.

3.7 DBJ shall not:  (i) represent itself as an agent of Dermal for any purpose;
(ii) pledge Dermal's credit; (iii) give any condition or warranty on Dermal's
behalf; (iv) make any representation on Dermal's behalf; (v) commit Dermal to
any contracts; or (vi) otherwise incur any liability for or on behalf of Dermal.

3.8 Dermal shall not:  (i) represent itself as an agent of DBJ for any purpose;
(ii) pledge DBJ's credit; (iii) give any condition or warranty on DBJ's behalf;
(iv) make any representation on DBJ's behalf; (v) commit DBJ to any contracts;
or (vi) otherwise incur any liability for or on behalf of DBJ.

3.9 DBJ shall not, without Dermal's prior written consent, make any promises or
guarantees about the Products beyond those contained in the UK and EU approvals
for the marketing of medical devices in accordance with the CE Mark granted
pursuant to Dermal's applications (if successful) for type 1 and type 2 diabetes
and blood sugar monitoring as approved by final Product claims (subject to any
change thereto under clause 3.2).

4 SUPPLY OF PRODUCTS, FORECASTING & ORDERS

4.1 No later than 4 months prior to the HPELD in the Territory, DBJ shall
provide Dermal with a non-binding written forecast of its estimated requirements
of the Products for the next 12 forthcoming calendar months and shall update
such forecasts on quarterly basis.

4.2 Dermal undertakes (subject to the parties' agreement of the applicable price
for the Products under clause 8.3) to meet all orders for the Products forwarded
to it by DBJ in accordance with this Agreement to the extent that the orders do
not exceed the corresponding forecast or quarterly updated forecast (as
applicable) for the Products given under clause 4.1. DBJ shall buy the Products
for its own account for resale under this Agreement.

 
5

--------------------------------------------------------------------------------

4.3 In the event that DBJ's requirements exceed the corresponding forecast or
quarterly updated forecast (as applicable) Dermal shall, subject to its
manufacturing capabilities, use its reasonable endeavours to meet these
requirements.

4.4 The parties agree that, when DBJ places an order for the Products with
Dermal, the order shall not be subject to any additional or supplemental terms
and conditions imposed by Dermal. The Products are supplied subject to the terms
of this Agreement.

4.5 Quarterly updated forecasts shall be accompanied by a purchase order for the
Products.

4.6 DBJ's purchase orders for the Products shall be submitted in writing, and
shall include:

4.6.1 the quantity of the Products to be purchased by DBJ; and

4.6.2 the requested delivery date(s) of the Products ordered, provided that the
delivery date(s) shall be at least 120 days from the date of DBJ's purchase
order and Dermal shall use its reasonable endeavours to meet such delivery
date(s).

4.7 Subject to clauses 4.2 and 4.3, Dermal shall confirm in writing its receipt
and acceptance (whether wholly or in part) of DBJ's purchase orders within 10
Business Days from receipt of the relevant purchase order from DBJ.

5 DBJ'S UNDERTAKINGS

5.1 DBJ undertakes and agrees with Dermal that at all times during the Term it
will:

5.1.1 use its reasonable endeavours to promote, distribute and sell the Products
in the Territory;

5.1.2 submit written reports at regular intervals to Dermal as agreed by the
parties, showing details of sales, service stock, outstanding customer orders
and orders placed by DBJ with Dermal that are still outstanding, and any other
information relating to the performance of its obligations under this Agreement
that Dermal may reasonably require from time to time;

5.1.3 maintain, on its own account, an inventory of the Products at levels which
are appropriate and adequate for DBJ to meet  customer delivery requirements for
the Products throughout the Territory;

5.1.4 insure at its own cost with a reputable insurance company all stocks of
the Products as are held by it against all risks which would normally be insured
against by a prudent businessman to at least their full replacement value and
produce to Dermal on demand full particulars of that insurance and the receipt
for the then current premium; and

5.1.5 be responsible for advertising, promoting and distributing the Products in
the Territory.

5.2 DBJ shall give Dermal written notice as soon as possible of all
life-threatening, serious or unexpected adverse events or adverse experience or
product reaction reports filed with any regulatory authority in relation to any
of the Products and promptly supply Dermal with copies of these reports.

 
6

--------------------------------------------------------------------------------

5.3 Dermal shall supply any available technical and clinical data, information
and support that DBJ reasonably requests to assist with the marketing and
promotion of the Products in the Territory and/or the discharging of DBJ's
duties under this Agreement properly and efficiently.

5.4 The parties acknowledge and agree that all data and information (whether
personal data or otherwise) generated from the use of the Products by all
customers and end users who purchase Products from DBJ in the Territory shall
belong to and be under the control and ownership of DBJ. Dermal shall have no
right or entitlement to access, use or process any such data and information.

5.5 DBJ will create and provide the artwork for Product packaging and the
Product information leaflet for Product packages, with all such artwork and
information leaflets being subject to Dermal's prior written approval (such
approval not to be unreasonably withheld, conditioned or delayed) to ensure any
regulatory requirements are met.

5.6 DBJ will (provided no such design or appearance in any way adversely effects
or impacts on the Agreed Quality of the Products) create and provide its own
design and the outward appearance of the DBJ range of devices using
iontophoretic technology for glucose monitoring in the Territory using design
studios or agents of its own choosing and at its own expense, with all such
designs and outward appearances being subject to Dermal's prior written approval
to ensure compliance with regulatory protocol, (such approval not to be
unreasonably withheld, conditioned or delayed).

6 SPECIFICATIONS AND REGULATORY MATTERS

6.1 Dermal shall ensure that throughout the Term the Products comply with the
specification contained in the UK and EU approvals for the marketing of medical
devices in accordance with the CE Mark granted pursuant to Dermal's applications
(if successful) for type 1 and type 2 diabetes and blood sugar monitoring as
approved by final Product claims (subject to any change thereto under clause
3.2).

6.2 The parties agree that the Products shall be trialled in the UK from HPELD.
From HPELD up to the Full Launch Date the Products shall be sold for educational
purposes only to qualified medical practitioners including GPs and diabetic
specialist nurses.

6.3 The parties agree that Products will go on sale in the Territory from the
Full Launch Date to the purchaser base described in clause 3.6 provided that
Dermal have delivered the appropriate amount (in DBJ's reasonable opinion) of
marketable glucose monitoring devices and sensor patches to DBJ, which allows
the promotion and distribution of the Product to insulin dependent diabetics.

6.4 For the 24-month period commencing with the Full Launch Date and for each
successive 24-month period thereafter throughout the Term, DBJ shall ensure that
it purchases the Minimum Quantity.

6.5 Subject to clause 6.6, Dermal may give notice in writing to DBJ immediately
down-grading its exclusive distributor appointment under clause 3.1 to
non-exclusive if DBJ fails in any applicable 24-month period to purchase the
Minimum Quantity for that Year.

6.6 For the purposes of clause 6.5 only, if in any applicable 24-month period
DBJ fails to purchase the Minimum Quantity, it may carry forward any excess
purchases over the Minimum Quantity made in the previous 24-month period to make
up the difference between the actual quantity purchased and the Minimum
Quantity.

 
7

--------------------------------------------------------------------------------

6.7 Each party shall at its own expense comply with all laws and regulations
relating to its activities under this Agreement, as they may change from time to
time, and with any conditions binding on it in any applicable licences,
registrations, permits and approvals.

6.8 DBJ shall:

6.8.1 be responsible for obtaining any necessary import licences or permits
required for the importation and entry of the Products into any part of the
Territory;

6.8.2 be responsible for any customs duties, clearance charges, taxes, brokers'
fees and other amounts payable in connection with the importation and entry of
the Products into any part of the Territory; and

6.8.3 give Dermal as much advance notice as possible of any prospective or
actual changes in laws and regulations applicable to the promotion and marketing
of the Products in the Territory.

6.9 DBJ warrants to Dermal that (to the extent not already known by or to
Dermal) it has informed Dermal of all laws and regulations affecting the
manufacture, sale, packaging and labelling of the Products which are in force
within the Territory or any part of it ("Local Regulations") at the Commencement
Date.  Dermal, in turn, warrants to DBJ that the Products comply with the Local
Regulations in force at the Commencement Date.  Each party shall give to the
other party (to the extent not already known by or to the other party) as much
advance notice as reasonably possible of any prospective changes in the Local
Regulations and, on giving or receiving any such notification (as applicable),
Dermal shall, if reasonably possible, use its reasonable endeavours to make such
changes to the Products as are required to ensure that the Products comply with
such changes in the Local Regulations by the date of implementation of such
changes or as soon as is reasonably possible afterwards.

7 TITLE, RISK, SHIPMENT, DELIVERY AND ACCEPTANCE

7.1 Ownership of and title in the Products shall pass to DBJ immediately upon
receipt by Dermal of payment in full and cleared funds from DBJ for the
Products.

7.2 Dermal shall deliver the Products to a DBJ nominated wholesale warehouse as
directed by DBJ in accordance with DDP as defined in INCOTERMS 2010. DBJ shall
be entitled to insist that Patches and Components of the Device are delivered to
the same location or to different locations.

7.3 DBJ shall perform a routine visual inspection of all delivered Products and
release the Products to market in the Territory.

7.4 Any claims with respect hidden or latent Defects in a Product shall be
submitted by DBJ to Dermal detailing the Defect in writing within 30 days from
the date that DBJ becomes aware of the Defect ("Defective Claim").

7.5 Upon receipt of a Defective Claim, Dermal shall replace the Defective
Product(s) with the same Product which meets the Agreed Quality as soon as
possible, which in any event shall be within 45 business days from receiving a
claim in respect of a Defective Product ("Replacement Shipment").

 
8

--------------------------------------------------------------------------------

7.6 Dermal shall supply all Replacement Shipments at its own expense to the same
location(s) as per the original defective shipment.

7.7 In the event the parties dispute whether a Product is Defective, the parties
shall endeavour to settle such a dispute amicably and in good faith. In the
event that the parties fail to reach an agreement within 4 weeks after deemed
delivery of the notice of the Defective Claim to Dermal, a sample of the
Defective Products shall be sent to an independent testing laboratory, as agreed
by the parties, ("Independent Adviser") for independent determination. The
decision of the independent testing laboratory shall be binding on both parties.
Any cost resulting from such tests shall be borne by the party with whom the
results of such tests proved to be incorrect.

7.8 If the Independent Adviser concludes that the Product(s) are Defective,
Dermal shall at DBJ's option either provide a Replacement Shipment or reimburse
DBJ, within 30 days of receiving the decision of the Independent Adviser, the
full price paid by DBJ for the Defective Products. DBJ shall, at Dermal's
expense and option, either return the Defective Products to Dermal or destroy
the Defective Products.

7.9 In the event that the Independent Adviser concludes that the Product(s) are
not Defective DBJ shall pay for the cost of any Replacement Shipment, if any was
provided, within 30 days of receiving the decision of the Independent Adviser.

7.10 Dermal warrants and represents that:

7.10.1 in respect of the Patches, each delivery of Patches shall consist of a
pack of Patches to provide 28 days of patient care;

7.10.2 in respect of each delivery of the Patches and the Components of the
Device, at least ninety-five percent (95%) of the Patches and the Components of
the Device contained within that delivery shall have at least 1 year of their
specified shelf life remaining from the date of delivery;

7.10.3 the Products have been manufactured and packed only in an Approved
Facility and in accordance with the current Good Manufacturing Practice;

7.10.4 the Products shall at the time of delivery and throughout their
respective shelf-lives comply with the requirements of the specification
referred to in clause 6.1 and with any approved labelling and packaging
requirements, the certificate of analysis and all applicable laws and
regulations in force from time to time; and

7.10.5 the Products shall at the time of delivery and throughout their
respective shelf-lives be of good and saleable quality,

herein collectively referred to as the "Agreed Quality".

7.11 Dermal shall at its cost:  (i) conduct ongoing post registration stability
studies in accordance with applicable laws and regulations; and (ii) use its
reasonable endeavours to conduct ongoing post registration stability studies
each year as may be further required by the then current Good Manufacturing
Practice guidelines and/or from time to time on or in relation to the Patches,
including continuing stability studies which may be specifically requested for
DBJ production batches during the period of manufacture. Dermal shall provide
the result of these studies to DBJ on request and the studies must be able to
demonstrate that the Products meet the Agreed Quality standards. The studies
will endeavour to provide at least 2 years' worth of stability data or, if the
Agreement has been in force less than 2 years, the total available stability
data from the Commencement Date to the date of the request by DBJ.

 
9

--------------------------------------------------------------------------------

7.12 Dermal shall at DBJ's cost conduct all routine product quality reviews for
the Product required by applicable laws and regulations and provide DBJ with
such reports for use for purposes of this Agreement.

7.13 Dermal shall provide DBJ together with each shipment of Products with
laboratory test results for such Products (certificate of analysis), showing the
Products' conformance with the Agreed Quality.

7.14 Either Party shall advise the other Party promptly as soon as it becomes
aware that a Product may have any deficiencies or may cause or have caused any
deaths, personal injuries or health risks.

7.15 Dermal shall not deliver Product which is not manufactured at an Approved
Facility.

7.16 During the Term DBJ is entitled upon reasonable prior written notice and
with reasonable frequency to visit Dermal and carry out reasonable audits at any
Approved Facility of Dermal and/or any of its subcontractors, provided that
Dermal cannot guarantee such access for such purposes to any Approved Facility
of any of Dermal's subcontractors and in any such circumstances shall use its
reasonable endeavours to afford DBJ such access as is reasonably possible to
such Approved Facility, to verify Dermal's compliance with this Agreement. Such
visits shall be arranged during normal working hours within 4 weeks from the
date of DBJ's notice. For the purposes of any such audit, Dermal undertakes to
co-operate in good faith with DBJ and provide DBJ with such information and
documentation relating to the Product and the manufacture thereof, which DBJ may
reasonably request.

7.17 Should DBJ (as a result of any audit carried out pursuant to clause 7.16)
reasonably determine that an Approved Facility does not meet quality
requirements set forth in applicable laws andregulations, DBJ shall be entitled
to serve a written notice on Dermal and Dermal shall as soon as reasonably
possible from the date of the said notice rectify the issues identified by DBJ
and ensure that the quality requirements are met and continue thereafter to be
achieved.

8 PRICES & PAYMENT

8.1 Subject to clause 8.3, the price to be paid by DBJ to Dermal for the Patches
is to be calculated as set out in Schedule 4.

 
10

--------------------------------------------------------------------------------

8.2 Subject to clause 8.3, the price to be paid by DBJ to Dermal for the
Components of the Device will be a transparent invoiced cost as set out in
Schedule 4 plus an evidenced delivery charge.

8.3 The prices for the Products shall be reviewed:

8.3.1 on each anniversary of the Commencement Date by the parties when they
shall meet in good faith to discuss price reviews and the price(s) of the
Products may be varied on the agreement of the parties (such agreement not to be
unreasonably withheld, conditioned or delayed); or

8.3.2 if any applicable laws and/or regulations is or are passed which has or
have (or is likely to have) the effect of increasing or decreasing the ultimate
retail price of the Products whether purchased by the NHS or private individuals
or clinics, in which case the parties shall meet in good faith to discuss the
impact of such laws and/or regulations on the price of the Products and the
price(s) of the Products may be varied on the agreement of the parties (such
agreement not to be unreasonably withheld, conditioned or delayed).

Where the parties agree a change to the price of either the Components of the
Device or the Patches as permitted in accordance with this clause 8.3, the price
shall be reviewed with a pricing transparency mechanism using evidenced cost
prices. When the parties agree to a revised price this shall be documented in
writing and the revised price shall commence from the date agreed by the
parties. Where no agreement is reached between the parties, the price of the
Products shall remain as it was until such time as the matter is resolved by an
Expert in accordance with clause 24, at which point depending upon what the
Expert decides in terms of price revision(s) (if any) and the date from such
revision(s) should have taken effect) such price revision(s) shall be deemed to
have applied from such date and appropriate reimbursement shall be promptly made
by the relevant party to the other party in accordance with the Expert's
determination and this clause 8.

8.4 DBJ shall pay the full amount invoiced to it by Dermal in GBP Sterling
within 30 calendar days of the month end in which the invoice is dated and
Product delivered.

8.5 All sums payable under this Agreement, or otherwise payable by any party to
any other party under this Agreement are exclusive of any VAT chargeable on the
supplies for which such sums (or any part of them) are the whole or part of the
consideration for VAT purposes.

8.6 If a party fails to make any payment due to the other party under this
Agreement by the due date for payment, then the defaulting party shall pay
interest on the overdue amount at the rate of 4% per annum above The Bank of
England's base rate from time to time. In relation to payments disputed in good
faith, interest under this clause 8.6 is payable only after the dispute is
resolved, on sums found or agreed to be due, from the due date until payment.

9 LIMITATION OF LIABILITY

9.1 Nothing in this Agreement shall limit or exclude either party's liability
for:

9.1.1 death or personal injury caused by its negligence, or the negligence of
its employees, agents or subcontractors (as applicable);

9.1.2 fraud or fraudulent misrepresentation; and

9.1.3 any matter in respect of which it would be unlawful to exclude or restrict
liability.

9.2 Subject to clause 9.1:

9.2.1 neither party shall under any circumstances be liable to the other party,
whether in contract, tort (including negligence), breach of statutory duty or
otherwise, for any indirect or consequential loss or damage (including loss of
profits, business, contracts, revenue, goodwill, reputation and/or anticipated
savings); and

 
11

--------------------------------------------------------------------------------

9.2.2 each party's total liability to the other party in respect of any direct
loss and/or damage arising under or in connection with this Agreement, whether
in contract, tort (including negligence), breach of statutory duty or otherwise,
shall be limited to the actual proceeds received by the liable party under its
relevant insurance policy or policies in respect of the liability in question.

10 FREEDOM TO CONTRACT

10.1 The parties declare that they each have the right, power and authority and
have taken all action necessary to execute and deliver and to exercise their
rights and perform their obligations under this Agreement, including the right,
power and authority for Dermal to appoint DBJ and grant DBJ the right to act as
its exclusive distributor under clause 3.1.

11 PRODUCT LIABILITY AND INSURANCE

11.1 Dermal shall indemnify and keep DBJ indemnified against any and all
damages, losses, costs, expenses and liability incurred by DBJ in respect of
damage to property, death or personal injury arising from any fault or defect in
the Products for which Dermal is liable and any reasonable costs, claims,
demands and expenses arising out of or in connection with that liability
("Dermal Relevant Claim"), except to the extent the liability arises as a result
of the action or omission of DBJ.

11.2 DBJ shall, as soon as it becomes aware of a matter which may result in a
Dermal Relevant Claim:

11.2.1 give Dermal written notice of the details of the matter;

11.2.2 give Dermal access to and allow copies to be taken of any materials,
records or documents as Dermal may require to take action under clause 11.2.3;

11.2.3 allow Dermal the exclusive conduct of any proceedings and take any action
that Dermal requires to defend or resist the matter, including using
professional advisers nominated by Dermal; and

11.2.4 not admit liability or settle the matter without Dermal's written
consent.

11.3 During the Term, Dermal shall maintain product liability insurance with a
reputable insurer of no less than £1 million for any one occurrence and no less
than £10 million in total in any one year for any and all liability (however
arising) for a claim that the Products are faulty or defective. Dermal shall
provide a copy of the insurance policy and proof of payment of the current
premium to DBJ on request.

11.4 DBJ shall indemnify and keep Dermal indemnified against any and all
damages, losses, costs, expenses and liability incurred by Dermal in respect of
damage to property, death or personal injury arising from any fault or defect in
the Products for which DBJ is liable and any reasonable costs, claims, demands
and expenses arising out of or in connection with that liability ("DBJ Relevant
Claim"), except to the extent the liability arises as a result of the action or
omission of Dermal.

 
12

--------------------------------------------------------------------------------

11.5 Dermal shall, as soon as it becomes aware of a matter which may result in a
DBJ Relevant Claim:

11.5.1 give DBJ written notice of the details of the matter;

11.5.2 give DBJ access to and allow copies to be taken of any materials, records
or documents as Dermal may require to take action under clause 11.5.3;

11.5.3 allow DBJ the exclusive conduct of any proceedings and take any action
that DBJ requires to defend or resist the matter, including using professional
advisers nominated by DBJ; and

11.5.4 not admit liability or settle the matter without DBJ's written consent.

11.6 During the Term, DBJ shall maintain product liability insurance with a
reputable insurer of no less than £1 million for any one occurrence and no less
than £10 million in total in any one year for any and all liability (however
arising) for a claim that the Products are faulty or defective. DBJ shall
provide a copy of the insurance policy and proof of payment of the current
premium to DBJ on request.

11.7 DBJ undertakes to maintain appropriate, up-to-date and accurate records to
enable the immediate recall of any Products or batches of Products from the
retail or wholesale markets. These records shall include records of deliveries
to customers (including batch numbers, delivery date, name and address of
customer, telephone number, fax number and email address).

11.8 DBJ shall, at Dermal's cost, give any assistance that Dermal shall
reasonably require to recall, as a matter of urgency, Products from the retail
or wholesale market.

12 CONFIDENTIALITY

12.1 Each party undertakes that it shall not at any time during this Agreement
and for a period of 4 years after termination of this Agreement, disclose to any
person any confidential information concerning the business, affairs, customers,
clients or suppliers of the other party except as provided by clause 12.2.

12.2 Each party may disclose the other party's confidential information:

12.2.1 to those of its employees, officers, representatives or advisers who need
to know such information for the purpose of carrying out the party's obligations
under this Agreement. Each party shall ensure that its employees, officers,
representatives or advisers to whom it discloses the other party's confidential
information comply with this clause 12; and

12.2.2 as may be required by law, court order or any governmental or regulatory
authority.

12.3 No party shall use any other party's confidential information for any
purpose other than to perform its obligations under this Agreement.

13 FORCE MAJEURE

13.1 "Force Majeure Event" means any circumstance not within a party's
reasonable control including, without limitation:

 
13

--------------------------------------------------------------------------------

13.1.1 acts of God, flood, fire, explosion, drought, earthquake or other natural
disaster;

13.1.2 terrorist attack, civil war, civil commotion or riots, war, threat of or
preparation for war, armed conflict, imposition of sanctions, embargo, or
breaking off of diplomatic relations;

13.1.3 collapse of buildings, fire, explosion or accident; and

13.1.4 interruption or failure of utility service.

13.2 Provided it has complied with clause 13.3, if a party is prevented,
hindered or delayed in or from performing any of its obligations under this
Agreement by a Force Majeure Event ("Affected Party"), the Affected Party shall
not be in breach of this Agreement or otherwise liable for any such failure or
delay in the performance of such obligations. The time for performance of such
obligations shall be extended accordingly.

13.3 The Affected Party shall:

13.3.1 as soon as reasonably practicable after the start of the Force Majeure
Event but no later than 5 Business Days from its start, notify the other party
in writing of the Force Majeure Event, the date on which it started, its likely
or potential duration, and the effect of the Force Majeure Event on its ability
to perform any of its obligations under the Agreement; and

13.3.2 use all reasonable endeavours to mitigate the effect of the Force Majeure
Event on the performance of its obligations.

13.4 If the Force Majeure Event prevents, hinders or delays the Affected Party's
performance of its obligations for a continuous period of more than 3 months the
party not affected by the Force Majeure Event may terminate this Agreement by
giving 10 Business Days' written notice to the Affected Party.

14 DURATION

14.1 This Agreement takes effect on the Commencement Date and, subject to
earlier termination under clause 3.2, clause 6.9, clause 13.4 or clause 15.1,
shall continue for an initial term of 5 years and thereafter until terminated by
either party giving at least 12 months' prior written notice to expire on or
after the expiry date of the initial term subject to clause 14.2.

14.2 Where this Agreement is terminated by either party under clause 15.1.1 or
terminated on notice in accordance with clause 14.1, the parties agree that the
terminating party shall pay on demand to the other party a sum equal to the Exit
Payment. The parties confirm that the Exit Payment represents a genuine
pre-estimate of the non-terminating party's loss and damage arising from such
termination and shall not be construed as a penalty.

14.3 Nothing in this Agreement is intended to breach any legislation or guidance
in relation to UK and EU competition law, specifically the Competition Act 1998
and the Treaty on the Functioning of the European Union Articles 101 and 102.

 
14

--------------------------------------------------------------------------------

15 TERMINATION AND RIGHTS UPON TERMINATION

15.1 Without affecting any other rights that it may be entitled to, either party
may give notice in writing to the other terminating this Agreement immediately
if:

15.1.1 the other party commits a material breach of any term of this Agreement
and (if such breach is remediable) fails to remedy that breach within a period
of 30 days of being notified in writing to do so; or

15.1.2 an order is made or a resolution is passed for the dissolution or
winding-up of the other party or an order is made for the appointment of an
administrator to manage the affairs, business and property of the other party or
such an administrator is appointed or documents are filed with the court for the
appointment of an administrator or notice of intention to appoint an
administrator is given by the other party or its trustees, officers, directors
or by a qualifying floating charge holder (as defined in paragraph 14 of
Schedule B1 to the Insolvency Act 1986), or a receiver and/or manager or
administra-tive receiver is appointed in respect of all or any of the other
party's assets or under-taking or circumstances arise which entitle the court or
a creditor to appoint a receiver and/or manager or administrative receiver or
which entitle the court to make a winding-up or bankruptcy order or the other
party takes or suffers any similar or analogous action in consequence of debt.

15.2 Any provision of this Agreement that expressly or by implication is
intended to come into or continue in force on or after termination or expiry of
this Agreement shall remain in full force and effect.

15.3 Termination or expiry of this Agreement shall not affect any rights,
remedies, obligations or liabilities of the parties that have accrued up to the
date of termination or expiry, including the right to claim damages in respect
of any breach of the Agreement which existed at or before the date of
termination or expiry.

15.4 On termination:

15.4.1 Dermal shall have the option to buy from DBJ any stocks of the Products
at the same price DBJ paid for them. To exercise the option, Dermal must give
notice to DBJ within 30 days of termination, stating the quantities of Products
it wishes to buy. DBJ shall deliver such Products to Dermal within 30 days of
receiving Dermal's notice, and Dermal shall pay for the Products in full within
30 days of their delivery. Dermal shall be responsible for the costs of
packaging, insurance and carriage of the Products;

15.4.2 if Dermal chooses not to exercise its option to buy back the Products
under clause 15.4.1, or purchases only part of DBJ's stocks of Products, DBJ may
for a period of 12 months following termination of this Agreement sell and
distribute any stocks of the Products that it may have in store or under its
control at the time. At the end of this 12-month period DBJ shall promptly
return all remaining stocks of the Products to Dermal at the expense of DBJ, or
dispose of the stocks as Dermal directs;

15.4.3 if Dermal chooses to buy back the Products under clause 15.4.1, or when
the 12-month period under clause 15.4.2 expires, DBJ shall at Dermal's option
promptly destroy or return all samples, technical pamphlets, catalogues,
advertising materials, specifications and other materials, documents or papers
that relate to Dermal's business that DBJ may have in its possession or under
its control (other than correspondence between the parties).

 
15

--------------------------------------------------------------------------------

15.5 Subject to clause 15.4, all other rights of DBJ under this Agreement shall
terminate on the termination date.

16 NOTICES

16.1 Any notice given to a party under or in connection with this Agreement
shall be in writing and shall be:

16.1.1 delivered by hand or

16.1.2 by pre-paid first-class post (or airmail where the address is outside of
the UK) or other next working day delivery service at its registered office (if
a company) or its principal place of business (in any other case); or

16.1.3 sent by fax to its main fax number.

16.2 Any notice shall be deemed to have been received:

16.2.1 if delivered by hand, on signature of a delivery receipt or at the time
the notice is left at the proper address;

16.2.2 if sent by pre-paid first-class post or other next working day delivery
service, at 9.00 am on the second Business Day after posting or at the time
recorded by the delivery service;

16.2.3 if sent by airmail, at 9.00am on the fifth Business Day after posting or
at the time recorded by the delivery service; or

16.2.4 if sent by fax, at 9.00 am on the next Business Day after transmission.

16.3 This clause 16 does not apply to the service of any proceedings or other
documents in any legal action or, where applicable, any arbitration or other
method of dispute resolution.

17 ASSIGNMENT AND OTHER DEALINGS

17.1 This Agreement is personal to the parties and neither party shall (without
the prior written consent of the other party) assign, transfer, mortgage,
charge, subcontract, declare a trust over or deal in any other manner with any
of its rights and obligations under this Agreement.

18 MODIFICATION AND WAIVER

18.1 No failure or delay by a party to exercise any right or remedy provided
under this Agreement or by law shall constitute a waiver of that or any other
right or remedy, nor shall it preclude or restrict the further exercise of that
or any other right or remedy. No single or partial exercise of such right or
remedy shall preclude or restrict the further exercise of that or any other
right or remedy.

 
16

--------------------------------------------------------------------------------

18.2 No amendment or variation of this Agreement shall be effective unless it is
in writing and signed by the parties (or their authorised representatives).

19 SEVERABILITY

19.1 If any provision or part-provision of this Agreement is or becomes invalid,
illegal or unenforceable, it shall be deemed modified to the minimum extent
necessary to make it valid, legal and enforceable. If such modification is not
possible (or is not capable of modification because it is prohibited by UK or EU
Competition Law) the relevant provision or part-provision shall be deemed
deleted. Any modification to or deletion of a provision or part-provision under
this clause 19.1 shall not affect the validity and enforceability of the rest of
this Agreement.

19.2 If one party gives notice to the other of the possibility that any
provision or part-provision of this Agreement is invalid, illegal or
unenforceable, the parties shall negotiate in good faith to amend such provision
so that, as amended, it is legal, valid and enforceable, and, to the greatest
extent possible, achieves the intended commercial result of the original
provision.

20 ENTIRE AGREEMENT

20.1 This Agreement constitutes the entire agreement between the parties and
supersedes and extinguishes all previous agreements, promises, assurances,
warranties, representations and understandings between them, whether written or
oral, relating to its subject matter.

20.2 Each party agrees that it shall have no remedies in respect of any
statement, representation, assurance or warranty (whether made innocently or
negligently) that is not set out in this Agreement. Each party agrees that it
shall have no claim for innocent or negligent misrepresentation or negligent
misstatement based on any statement in this Agreement.

21 APPLICABLE LAW & VENUE

21.1 This Agreement and any dispute or claim arising out of or in connection
with it or its subject matter or formation (including non-contractual disputes
or claims) shall be governed by and construed in accordance with the law of
England and Wales.

21.2 Subject to clause 7.7, clause 8.3 and clause 14.2, each party irrevocably
agrees that the courts of England and Wales shall have non-exclusive
jurisdiction to settle any dispute or claim arising out of or in connection with
this Agreement or its subject matter or formation (including non-contractual
disputes or claims).

 
17

--------------------------------------------------------------------------------

22 ANTI-BRIBERY COMPLIANCE

22.1 Both parties shall:

22.1.1 comply with all applicable laws, statutes, regulations relating to
anti-bribery and anti-corruption including but not limited to the Bribery Act
2010; and

22.1.2 not engage in any activity, practice or conduct which would constitute an
offence under sections 1, 2 or 6 of the Bribery Act 2010 if such activity,
practice or conduct had been carried out in the UK.

23 ADDITIONAL GENERAL TERMS

23.1 A person who is not a party to this Agreement shall not have any rights
under the Contracts (Rights of Third Parties) Act 1999 to enforce any term of
this Agreement.

23.2 Nothing in this Agreement is intended to, or shall be deemed to, establish
any partnership or joint venture between any of the parties, constitute any
party the agent of another party, or authorise any party to make or enter into
any commitments for or on behalf of any other party.

23.3 Each party confirms it is acting on its own behalf and not for the benefit
of any other person.

23.4 This Agreement may be executed in any number of counterparts, each of which
when executed shall constitute a duplicate original, but all the counterparts
shall together constitute the one agreement.

24 EXPERT

24.1 Where the parties disagree on the amount of the Exit Payment or the
applicable price for the Products under clause 8.3, this dispute shall be
referred to the Expert for determination. The Expert shall be an accountant with
at least 10 years professional qualification experience and in particular with
experience resolving valuation disputes of this nature. If the parties are
unable to agree on an Expert or the terms of his appointment within seven days
of either party serving details of a suggested expert on the other, either party
shall then be entitled to request that the President of the Institute of
Chartered Accountants of England & Wales appoint an Expert accountant of repute
with experience resolving valuation disputes of this nature ("Expert").

24.2 The Expert is required to prepare a written decision including reasons and
give notice (including a copy) of the decision to the parties within a maximum
of 3 months of the matter being referred to the Expert.

24.3 If the Expert dies or becomes unwilling or incapable of acting, or does not
deliver the decision within the time required by this clause 24 then:

24.3.1 either party may apply to the Institute of Chartered Accountants of
England and Wales to discharge the Expert and to appoint a replacement Expert
with the required expertise; and

24.3.2 this clause 24 shall apply to the new Expert as if he were the first
Expert appointed.

24.4 All matters under this clause 24 must be conducted, and the Expert's
decision shall be written, in the English language.

24.5 The parties are entitled to make submissions to the Expert and will provide
(or procure that others provide) the Expert with such assistance and documents
as the Expert reasonably requires for the purpose of reaching a decision.

24.6 To the extent not provided for by this clause 24, the Expert may in his
reasonable discretion determine such other procedures to assist with the conduct
of the determination as he considers just or appropriate including (to the
extent he considers necessary) instructing professional advisers to assist him
in reaching his determination.

 
18

--------------------------------------------------------------------------------

24.7 Each party shall with reasonable promptness supply each other with all
information and give each other access to all documentation and personnel and/or
things as the other party may reasonably require to make a submission under this
clause 24.

24.8 The Expert shall act as an expert and not as an arbitrator. The Expert
shall determine the value of the Exit Payment or the applicable price for the
Products under clause 8.3 (as applicable) which may include any issue involving
the interpretation of any provision of this Agreement, his jurisdiction to
determine the matters and issues referred to him and/or his terms of reference.
The Expert's written decision on the matters referred to him shall be final and
binding on the parties in the absence of manifest error or fraud. The parties
agree that the valuation amount set out in sub-clause (a) of the definition of
Exit Payment shall, in the absence of any determination by the Expert to the
contrary, be presumed to be a genuine estimate of the loss suffered by the
non-terminating party.

24.9 Each party shall bear its own costs in relation to the reference to the
Expert.

24.10 All matters concerning the process and result of the determination by the
Expert shall be kept confidential among the parties and the Expert.



19

--------------------------------------------------------------------------------



SCHEDULE 1
THE PRODUCTS
The Products are as follows:
Components of the Device (i.e. any device using iontophoretic technology for
glucose monitoring):

· The electronic components of the device including the circuit board, and
software applications required for use and Bluetooth transmission antennae and
software;

· The battery of the device;

· All electronic and operative components to enable the device to function fully
and effectively;

· All components required for the receipt and transmission of data from smart
devices and mobile devices;

· All other necessary hardware and software require for full and effective
operation of the device;

· All of the above ready for assembly into the watch casing.

Patches:

· The reverse iontophoresis sensor pads for use with any device(s) using
iontophoretic technology for glucose monitoring.



20

--------------------------------------------------------------------------------

SCHEDULE 2
TERRITORY

1.1 United Kingdom;

1.2 Channel Islands;

1.3 Isle of Man; and

1.4 Republic of Ireland

21

--------------------------------------------------------------------------------

SCHEDULE 3
THE PATENTS
Internal Standard concept - elimination of need for 'routine' finger-prick
calibration


Country
Publication Number
Priority Date
Date granted
Title
Expiry Date
Europe
WO 03/000340
22/06/2001
Mar-13
Method for non-invasively determining the relative levels of Two Biological
Substances
21/06/2021





Patches for Reverse Iontophoresis - Platform for non-invasive continuous analyte
monitoring - IP covering core technology - device


Country
Publication Number
Priority Date
Date granted
Title
Expiry Date
Europe
977280.6
30/06/2008
18-May-12
Patches for Reverse Iontophoresis
29/06/2028





Algorithm to determine the concentration of an analyte - IP relating to broad 
algorithm method


Country
Publication Number
Priority Date
Date granted
Title
Expiry Date
UK
1208950.4
21/05/2012
pending
Cummulative Measurement of an analyte
20/05/2032
PCT, and all subsequent national filings
PCT/GB2013/051322
21/05/2012
pending
Cummulative Measurement of an analyte
20/05/2032




 








22

--------------------------------------------------------------------------------

SCHEDULE 4
PRICES




Description
Units
Price
Patches
1 finished pack equal to 28 days monitoring requirements for the patients blood
sugar at no less than 30 minute internals during a 12 hour period.
[xxxx] 28 day pack.
Components of the Device
The electronic components of the device including the circuit board, and
software applications required for use and Bluetooth transmission antennae and
software
At evidenced cost price
The battery of the device
At evidenced cost price
All electronic and operative components to enable the device to function fully
and effectively
At evidenced cost price
All components required for the receipt and transmission of data from smart
devices and mobile devices
At evidenced cost price
All other necessary hardware and software require for full and effective
operation
At evidenced cost price
All of the above ready for assembly into the watch casing.
At evidenced cost price

 
 
[xxxx] Confidential information has been omitted and filed confidentially with
the Securities and Exchange Commission.
 
23

--------------------------------------------------------------------------------



SIGNED by DR FAZ CHOWDHURY for and on behalf of DERMAL DIAGNOSTICS LIMITED
)
)
     
/s/ Dr. D Faz Chowdhury
DR D F CHOWDHURY
     



SIGNED by DR DALLAS JOHN BURSTON for and on behalf of DALLAS BURSTON PHARMA
(JERSEY) LIMITED
)
)
     
/s/ Dr. Dallas John Burston
DR DALLAS JOHN BURSTON
     



 
 
 
24